 J. P. STEVENS & CO.J. P. Stevens & Co., Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC.Cases 10-CA-15305, 10-CA-15328, and 10-CA-1543820 October 1983DECISION AND ORDEROn 18 August 1981 Administrative Law JudgeDavid L. Evans of the National Labor RelationsBoard issued his decision in the above-entitled pro-ceeding, and, on the same date, the proceeding wastransferred to and continued before the Board inWashington, D.C. The General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed a brief in supportof the administrative law judge's decision.'On 13 October 1983 the parties entered into aSettlement Stipulation, subject to the Board's ap-proval, providing for the withdrawal of all excep-tions to the judge's decision,2and the entry of aBoard Order based on the Order set forth in thejudge's decision. The Stipulation further providesthat the Stipulation, together with the judge's deci-sion, the amended consolidated complaint, and therecord made before the judge shall constitute theentire record herein. In addition, the parties stipu-late that the Respondent's signing of the SettlementStipulation does not constitute an admission that ithas violated the Act.Having considered the matter, the Board ap-proves the Settlement Stipulation, and the excep-tions filed by the General Counsel and the Charg-ing Party are withdrawn.As no exceptions to the judge's Decision remain,The National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, J. P. Ste-vens & Co., Inc., New York, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.I On 16 October 1981 the Board remanded this proceeding for recon-sideration in light of a brief which had been previously filed by the Gen-eral Counsel but not received by the judge. On 20 November 1981 thejudge issued a Supplemental Decision in which he adhered to his originaldecision.I In the Settlement Stipulation the parties state that all parties filed ex-ceptions and/or cross-exceptions to all or part of the judge's decision andthat all parties now withdraw all exceptions and cross-exceptions. Al-though the Charging Party and the General Counsel filed exceptions, theRespondent filed a brief in support of the judge's decision. We find thatthe parties' apparent inadvertent error with regard to the Respondenthaving filed exceptions and/or cross-exceptions has no effect on the va-lidity of the Settlement Stipulation.268 NLRB No. 20DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Thisproceeding was tried before me at Tifton and Atlanta,Georgia, on 20 different days between January 5 andMarch 3, 1981, pursuant to a consolidated complaintissued June 24, 1980, which was amended at the hearing.The charges were timely filed and served on December17, 1979,!and January 3 and February 1, 1980, by Amal-gamated Clothing and Textile Workers Union, AFL-CIO, CLC (the Union). The complaint alleges violationsof Section 8(a)(1), (3), and (5) of the National Labor Re-lations Act, as amended (the Act), in that J. P. Stevens &Co., Inc. (the Respondent), by its agents, unlawfully in-terrogated and threatened employees, promised thembenefits, solicited the employees to withdraw from theUnion, threatened to withdraw benefits, and did with-draw increased benefits from the employees, threatenedemployees that economic strikers would have no rightsto jobs after a strike if they are permanently replaced,disparately enforced a no-distribution rule and prohibiteddistribution of union leaflets, issued an oral warningnotice to employee Lewis Hall and harassed employeeJoe Lewis Robinson because of their union activity, allin violation of Section 8(a)(1) and (3) of the Act. Thecomplaint further alleges that the production and mainte-nance employees of the Respondent's two plants inTifton, Georgia, constitute a unit appropriate for bar-gaining under the Act, that since October 21 the Unionhas been the majority representative of the employees insaid unit, that although requested on that date the Re-spondent has refused to bargain with the Union as suchrepresentative, and that such refusal and unilateral ac-tions thereafter constitute violations of Section 8(a)(5) ofthe Act. The Respondent timely answered these allega-tions and denies the commission of any unfair labor prac-tices. Upon consideration of the record,2my observationof the witnesses as they testified, and the excellent post-trial briefs filed by the Charging Party and the Respond-ent,3I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONThe complaint alleges, the Respondent admits, and Ifind that J. P. Stevens & Co., Inc. is a Delaware corpo-ration engaged in the manufacturing and distribution oftextile products at its plants in Tifton, Georgia, and thatduring the 12 months preceding the issuance of the com-plaint, a representative period, the Respondent sold andshipped finished products valued in excess of $50,000from said plants directly to customers located outside theState of Georgia and that the Respondent is and has beenat all times material herein an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.' Unless otherwise specified all dates herein referred to are in 1979.2 The Charging Party's unopposed motion to correct the record invarious minor and obvious respects is granted.3 The General Counsel did not submit a brief11 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1I. LABOR ORGANIZATIONThe Union is, and has been at all times material herein,a labor oganization within the meaning of Section 2(5) ofthe Act.Ill. ALLEGED UNFAIR LABOR PRACTICESThe Respondent operates two plants in Tifton, Geor-gia (plants 1 and 2), which produce apparel cloth andcarpet yarn. At all times material herein, manager ofboth plants was Billy Smith; Robert Case was the super-intendent for plant 1 and Denton Coleman was the man-ager for plant 2. Thomas McDaniel was a departmentmanager of the die house which is located in Plant 2. (Atsome time before the hearing, the title of "departmentmanager" was created to replace a former designation of"overseer" which is mentioned in other Stevens' cases.)Reporting to the various department managers in plants1 and 2 were various shift supervisors including: Jose-phine Brooks, Frank Edenfield, Edward Griffith, andBilly Kimbrough. Also involved in this proceeding weretwo corporate executives: Donald Johnson, vice presi-dent, and Harold Addis, vice president and corporatepersonnel director. All of these individuals are supervi-sors or agents of the Respondent within the meaning ofSection 2(11) or (13) of the Act.The two plants at the time of the events in questionemployed about 715 production and maintenance em-ployees.4The Union began a campaign to organize theseemployees about May 1976. During the initial stages ofthe campaign the Respondent violated Section 8(a)(1) invarious respects as found in J. P. Stevens & Co., Inc., 240NLRB 33 (1979), enfd. sub nom. 612 F.2d 881 (4th Cir.1980), cert. denied 446 U.S. 916 (1980).In June 1979 the Union sought to obtain fresh authori-zation cards and intensified its campaign. The Respond-ent and the Union signed a Stipulation for CertificationUpon Consent Agreement in which they stipulated thatthe two plants constitute separate appropriate units andelections were scheduled for December 20. The electionwas blocked by filing of the initial charge herein. Thecomplaint now seeks a bargaining order covering all pro-duction and maintenance employees of both plants in oneunit. The Respondent contends that only separate unitsare appropriate and that the Union should be bound toits prior stipulation. In view of my findings herein, theissues raised by these contentions are mooted. My find-ings and conclusions on the allegations of violations ofSection 8(a)(1), (3), and (5) of the Act by the Respondentduring the 1979 campaign period are as follows.A. Solicitation of Yancey to Withdraw from the Unionby BrooksAbout October 1, employees began submitting, mostlyby mail, to the Union signed, preprinted forms which ex-pressed that the employees sought to "specifically andtotally revoke the authorization card or cards signed byme, at J. P. Stevens employee."4 The employees worked three shifts: "A" from 12 a.m. to 8 a.m.; "B"from 8 a.m, to 4 p.m.; and "C" from 4 p.m. until midnight.The complaint, paragraph 16, alleges that one of theserevocations was the product of supervisory coercion di-rected at employee Vernon Yancey.5Yancey, a man in his early twenties, was employed atthe time of hearing as a cloth roller in the mending de-partment, in plant I on the B (8 a.m. to 4 p.m.) shift. Hewas under the supervision of Supervisor Josephine (Jo)Brooks and, at times, Supervisor Edwina Walker.Yancey testified that he had three "conversations" orexchanges with Supervisor Brooks concerning the Unionduring the campaign of 1979. The first, which Yanceyplaced at November 7, occurred at his rollup machine.Yancey testified:She came up to me and said I ought to go aheadand sign my revoke card before they had the elec-tion which was going to be held. And I told her togo get me-to get me a revoke card and I would.And she went over to Helen Wilkerson's [sic] tableand got one and brought it back to me and later onthat day, after I got through and all, working andcleaning up my machine, I signed the revoke cardsand gave them back to Jo Brooks, and she tookthem back to Helen Wilkerson [sic]."Wilkerson," who is actually Helen Wilkinson, was anemployee who actively campaigned against the Unionand sought to get other employees to sign revocationforms. The plural reference to "cards" is explained bythe fact that some of the revocation forms which werecirculated were in duplicate.Yancey testified that during the 2 weeks following theexecution of the revocation, he signed another union au-thorization card. During that 2-week period Brooks tooka vacation. Yancey testified that, on a day after Brooksreturned from vacation, he went to Brooks' office tosecure a pen for marking rolls of cloth and found Brooksand Wilkinson present. According to Yancey's testimonyon direct examination:...and I said, Jo, while you was gone I signed aunion card. And she said, why did you do it. And Isaid, me and ...[Edwina] Walker had got into itand she was accusing me of things which I wasn'tdoing.On direct examination, Yancey testified to no responseby Brooks or Wilkinson and stated only "after that theywalked downstairs and I went back to my job." Yanceyfurther testified on direct examination that after his state-ment in the office, and after he had returned to his workarea:She [Brooks] came up to my roll-up machine andstarted talking to me and said I ought to go aheadand sign the revoke card before they held that elec-tion ...I told her let me think about it a little bit,and she come back later on that same day and Itold her to-I'd get a revoke card and sign it.I Only one other revocation is alleged to be the product of supervisorysolicitation, that of employee Hayman by Supervisor Edenfield, as dis-cussed infra.12 J. P. STEVENS & CO.Yancey was not asked to explain what he meant by"the" revoke card; there was no suggestion by Yanceythat he had been given another one by Brooks, Wilkin-son, or anyone else at that time. Yancey testified thatlater the same day he went to the work bench of em-ployee Gladys Blanchard.6Yancey testified that at Blan-chard's work bench he signed a second revocation card,giving Blanchard the original and keeping a copy of it.When asked how he knew to go to Blanchard's workbench to get such revocation forms, Yancey then testi-fied that in the November 7 conversation Brooks hadalso told him that he could get one from Blanchard orWilkinson.Yancey testified that after he signed the second revo-cation he signed a third authorization card and a thirdrevocation form. Although not setting a date on directexamination, Yancey testified that Brooks:...came up to me and I was working on the roll-up machine and she came up to me and said I heardyou signed a union card .... I said, yes, I have.... She said, you need to get your card back.Get it revoked before they have this election now. Isaid, well, okay, and she went and got that revokepaper from Gladys [Blanchard].During the direct examination I asked Yancey and hetestified:JUDGE EVANS: Very well. How did you receivethe third [revocation] form?THE WITNESS: Jo Brooks, the supervisor, went toGladys [Blanchard] and got it from her.Yancey signed a pretrial affidavit on January 3, 1980,or within 2 months of the events described in his directexamination. The affidavit states that he signed four au-thorization cards, not three, in 1979. Yancey acknowl-edged that his recollection would have been better inJanuary 1980 than it was a year later, or at the time ofthe hearing. The affidavit further states: "I revoked onecard on November 7, 1979, and nearly revoked anotheron December 18, 1979," and there was no mention of athird revocation form. Yancey testified, again, that theaffidavit was correct, but also testified that he signed athird revocation form "between November 7 and De-cember 18." When asked why he mentioned in the affi-davit only two revocations being signed, he responded:"I didn't think about it at the time," and doggedly insist-ed that he signed a total of three revocation cards, thethird of which he got back. Received in evidence was arevocation form dated November 14, 1979. Yancey testi-fied that this was his second revocation form to sign.Yancey was asked on cross-examination:Q. Okay. What happened to the third revocationform you signed?A. I don't know.Q. Who did you give it to?6 Yancey referred to Blanchard as Gladys Walker; the individual re-ferred to had reassumed the name of Blanchard at the time of the hearingand she shall be referred to as Blanchard, especially in order to avoidconfusion with Supervisor Edwina Walker.A. Helen Wilkerson [sic].Later, on cross-examination Yancey testified that he gotthe third revocation back from Blanchard himself; there-fore, he did, in fact, know what happened to it.Yancey was further asked on cross-examination if onNovember 14, when he went to the office and toldBrooks and Wilkinson that he had signed a second unioncard, either of them then said anything about his revok-ing the card. Yancey replied negatively and indicated,again, that the November 14 mention of revoking of thecard was only "after a while-after we came back down-stairs-" and not in Brooks' office. Yancey specificallydenied that he said anything about revoking the card onthat occasion while he was in Brooks' office. However,he acknowledged that in his pretrial affidavit he testifiedthat he told Brooks and Wilkinson while he was in theoffice: "I want to revoke it again, if you'll get me somemore revoke cards .... The three of us went down-stairs to my machine." When asked to explain the con-flict Yancey replied that his memory would have beenbetter at the time he gave his pretrial affidavit. Yanceyfurther acknowledged that his pretrial statement did notreflect any questions asked by Brooks in the office meet-ing of November 14 and acknowledged that it would becorrect to state that at that time Brooks asked him noquestions at all. This, of course, is directly in conflictwith his testimony that Brooks, when advised that hehad signed the second authorization card, asked him di-rectly: "Why did you do it?"Further on cross-examination Yancey was asked if heasked Gladys Blanchard for the third revocation form.He responded: "No, sir. I didn't ask her for a revokecard." However, Yancey acknowledged that in his pre-trial statement he said: "On December 18, 1979, 1 asked[Blanchard] for another revoke which I signed and re-turned to her. It was my idea," which testimony alsoconflicts with his above-quoted answers that he got thethird revocation form from Brooks and gave it to Wil-kinson. Further, regarding the third revocation, appar-ently7executed on December 19, Yancey testified thaton that morning he asked Brooks to go to Blanchard toretrieve the third revocation form because he wanted tothink about it some more. He testified that Brooks statedthat she would do what he asked. He further testifiedthat after going off Brooks returned and stated that Blan-chard said for him to come get it himself and that he didso later in the day.Testimony of Brooks on YanceyJosephine Brooks, who was still employed as themending department supervisor at the time of trial, testi-fied that she had three exchanges with Yancey about aunion card. The first she placed in October or Novemberof 1979 in the aisleway around the work station ofGladys Blanchard who Brooks said was present. Whenasked on direct examination what was said she testified:I It was not placed in evidence; the Union never received a third revo-cation form, if there was one13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Well, Vernon Yancey come up to me thatmorning kind of fast-like, and sort of excited-like, hesaid, "I've done it again; I've done it again; I'vedone it again."Q. He said that three times?A. Yes, sir. I said, "What have you done?" Hesaid, "I signed a union card," said, "Wayne mademe do it." I said, "Well, what has Wayne done toyou?" He said, "He made me mad."Brooks identified "Wayne" as Wayne Nolan, a depart-ment head. Brooks denied that anything was said aboutrevocation of the card at that time.Brooks testified that on a second occasion which sheplaced in November, at a time when she was passing byYancey's work station:...he stopped me. He said, "I'm thinking aboutrevoking my union card" and I said, "Oh?" He said,"Go get me a form, and I'll sign it." I just sort ofshook my head. I said, "Unh-Unh" [negative],"You get you one," and I went on.Brooks denied that anything else was said in this ex-change.Brooks testified that was a third exchange regardingunion authorization cards between herself and Yancey onMonday following the Thanksgiving vacation:Well, he just ran up there again. He said, "I done itagain; I done it again." I said, "What?" He said,"I've signed another union card," said, "Edwina[Walker] made me mad," said, "I told you Icouldn't work for that blond-headed bitch." I said,"You ought to be ashamed of yourself."(Edwina Walker, who testified, has brilliant blonde hair.)Brooks denied that anything else was said in the ex-change and denied specifically that revocation of cardswas mentioned in any way and further denied that sheasked Yancey why he had signed a card at that time.On cross-examination Brooks denied knowing thatHelen Wilkinson kept revocation forms at her work sta-tion or that Gladys Blanchard had some at hers; in fact,she denied seeing any in the work area or the break areaand admitted seeing such a form only as a handout at thegate.Testimony of Helen WilkinsonWilkinson was employed at the time of the events inquestion and at the time of the hearing as a mending in-structor and a mender in the department supervised byBrooks and Walker. Wilkinson actively solicited revoca-tion forms from employees who had signed authorizationcards for the Union. She sometimes paid the approxi-mately8$1.50 postage fee for certified mail herself, andsometimes she collected funds from other employees forthat purpose. There is no allegation of financial or othersponsorship of this activity by the Respondent.I As the single-page forms were collected and sent by certified mail tothe Union, the parties posting the letters were charged various amountsbetween $1.20 and $1.60 by the Post Office Department.Wilkinson testified that she gave Blanchard two revo-cation forms to be used by Yancey. One of these Blan-chard returned in October or November along with $5to cover cost of mailing. Wilkinson testified that thereaf-ter Yancey stopped her as she was walking by his workstation and said that he needed another letter to revokehis card because he had signed another union authoriza-tion card. According to Wilkinson she replied:Well, there is no need for me to get you anothercard-another letter-if you are going to keep sign-ing union cards. I said, "I'm not paying for anymore of your letters to be revoked" and I went on.Since Blanchard gave Wilkinson $5 to cover the $1.50mailing charge, it is unclear why Wilkinson would havesaid anything to Yancey about her paying for his lettersto be revoked.9At any rate, Wilkinson denied that shewas ever present when Brooks and Yancey discussedanything about a union or that Brooks was present whenshe discussed his attempts to revoke his union authoriza-tion card. On cross-examination Wilkinson denied everhanding revocation forms to Young in the presence ofBrooks.Employees Doris Roberts and Gladys Blanchard testi-fied that they were the individuals who solicited tworevocations from Yancey. Roberts testified that at sometime in October Yancey indicated to her that he hadsigned a union card but was really not for the Union.Roberts told Yancey that she would see what she coulddo to help him get it revoked. Roberts testified that shewent to Supervisor Brooks and asked "where you couldsend out to revoke it." Brooks told Roberts tha, shewould get the address from personnel. Roberts testifiedthat Brooks gave the address to Blanchard but testifiedto no further involvement in a revocation by Yancey ifthere was one at that point. She testified that later in Oc-tober she asked Yancey if he still wanted to revoke hiscard and he replied affirmatively. Then Roberts "calledGladys Blanchard over there and she told him that shewould get him a form to fill out and put his name andaddress and all on it. And so he went over there and shegave him a card and he taken it home, I think." Robertsdid not know whether a revocation was executed byYancey at that point. According to Roberts a couple ofdays later Yancey approached her and asked again if shehad the address for mailing the revocation form. At thatpoint, according to Roberts, she escorted Yancey toBlanchard's work table and left when Yancey "wasfixing to sign the paper." Roberts testified that she hadno further conversations with Yancey regarding unioncards but did corroborate Brooks to a certain extent bysaying that after Thanksgiving, in reference to Walker,Yancey at one point told her "that blond-headed bitchmade [me] mad."Gladys Blanchard testified that at a date which sheplaced in August 1979, Roberts called her over to herwork station where Yancey was present and asked her9 On cross-examination Wilkinson testified that Blanchard told her tokeep the change from the $5 to be used for other mailing and that she didspend some of "my money" to mail the revocations which she solicited.14 J. P. STEVENS & CO."if I knew how to get the card, and I told her that we'dget the address." Blanchard then went to Brooks who, inturn, went to the personnel office where she got the ad-dress to which the revocations were to be sent. Blan-chard also went to Helen Wilkinson's desk and got a rev-ocation form and returned it to Yancey.Blanchard further testified that in November she wasagain at Roberts' work station when Yancey again indi-cated that he wished to revoke an authorization card andshe again got a form from Wilkinson. Yancey signed therevocation form in her presence and she gave it to Wil-kinson, with $5, to mail.Blanchard testified that on another occasion, later inNovember, Yancey approached her and said:Well, I did it again. I have did it again. And I said,you have done what again. And he said, well, I didit. And I said not sign another Union card. And hesaid yes, I have. And I said, well, I'm going to tellyou one damn thing-that's what I said-that if youget another one revoked, you will get it from some-one else, and you will pay for it yourself.According to Blanchard, Yancey laughed and walkedoff.Conclusions on Brooks-Yancey SolicitationAllegationYancey's testimony vacillated as much did his unionallegiance. An unnaturally skittish demeanor and theenumerated conflicts within his testimony at hearing (aswell as the conflicts manifested when his testimony athearing is compared with the testimony contained in hispretrial affidavit) render Yancey incredible, and thereforeit is impossible to find a violation based on his testimonyto the effect that at some time or another during 1979 hewas coerced into signing one or more revocation formsby Brooks. On the other hand, Brooks had a credible de-meanor and there is nothing in the record, independentof Yancey's discredited testimony, that would tend todiscredit her. 0 Additionally, employees Wilkinson,Blanchard, and Roberts credibly testified that they joint-ly solicited two revocation forms from Yancey beforeThanksgiving 1979, and there was no participation byBrooks except that Blanchard and Roberts asked Brooksfor the address to which revocation forms could be sentand Brooks provided that address. For these reasons Ishall recommend that the allegation of the complaint,paragraph 16, that Brooks coerced an employee intosigning a revocation of his union authorization card bedismissed.B. Promise to Yancey by BrooksI shall further recommend dismissal of the allegationof the complaint, paragraph 12, that Respondent, by Su-pervisor Brooks, on or about October 31, promised itsemployees "increased benefits, such as early paychecks'0 At one point Blanchard denied that Brooks was present when sheand Yancey discussed union authorization cards. Brooks, however,placed Blanchard there when Yancey once spoke of signing a union au-thorization card. Contrary to the assertion of the Charging Party, thiswould tend to discredit Blanchard, but not Brooks.and other favors the Union is unable to do," if its em-ployees ceased engaging in activities on behalf of theUnion. This allegation also rests solely on the testimonyof Yancey. Yancey testified:Okay. I went into her [Brooks'] office. I told her-Isaid, "Jo, I need to get my check early. I got some-thing I need to do." And she said, "Okay, I can getit, but don't make it often." I said, "Okay." Then,she started saying I can get your check early foryou and other things that the Union cannot do foryou. I said, "I don't know; really?"Assuming Yancey could be credited, precisely thesame remark by a supervisor was held nonviolative inOmni International Hotel, 242 NLRB 248, 255 (1979), asit does not constitute a threat, promise of benefit, orother coercive conduct. Moreover, Brooks deniedhaving made such a remark, and I found her to be a farmore credible witness than Yancey. For these reasons Ishall also recommend that this allegation of the com-plaint be dismissed.C. Solicitation of Hayman by EdenfleldMorris Hayman, who was no longer employed by Re-spondent at the time of the hearing, testified that about10 days before the election scheduled for December 20he heard a rumor that employees could obtain revocationforms in the office of Supervisor Frank Edenfield. Ondirect examination Hayman testified:I went to Frank Edenfield's office, and there wassome cards laying on-some sheets of paper layingon the desk, and I picked one up, looked at it, andsigned it and filled it out, and I believe Frank toldme to put it up under the calendar.In testifying Hayman emphasized the words "I believe"quite strongly impressing me that he was speculatingrather than testifying as to a memory that he then had.When asked on direct examination if he knew what hap-pened to his form, Hayman testified that Edenfield saidhe would get it mailed but he did not know what hap-pened to it thereafter. The union counsel acknowledgedat the hearing that the Union never received a revoca-tion signed by Hayman.On cross-examination Hayman was asked and an-swered:Q. Okay. And then you gave the form-Whatdid you do with the form once you signed it?A. I believe Frank Edenfield told me to stick itup under his calendar, and that's what I done.That's the last time I saw it.Again, Hayman emphasized the words "I believe." Hedid it so strongly the second time that I had to admonishhim to search his memory carefully to determine wheth-er Edenfield had given him any instruction. To my di-rection Hayman responded: "Well, he would have had tohave told me, I would say, to put it under his calendar.Yes he told me." By his words and in his demeanor it15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas quite apparent to me that Hayman was engaging in aprocess of logical deduction as to what Edenfield mighthave said about a revocation form, and he could notreally recall any instruction by Edenfield.Edenfield denied having anything to do with any rev-ocation form signed by Hayman. He further deniedhaving any revocation forms in his office at any timeduring the campaign.I could only speculate as to the source of Hayman'sapparent confusion about what Edenfield did or did nottell him to do with any form. I further do not believethat Hayman got the revocation form in Edenfield'soffice; of the 715 employees in the plants and the 76 em-ployee witnesses called to testify by the General Counselhe was the only one who testified to finding revocationforms in a supervisor's office and, certainly, if any super-visor such as Edenfield kept them openly displayed, an-other employee would have testified to the fact.Moreover, since the revocation form, if executed, wasnever transmitted to the Union as its counsel representsto be the case, Edenfield did everything but assistHayman in withdrawing from the Union, assuming alltestimony of Hayman is credited. That is, if Edenfieldlost or destroyed the revocation form, neither Haymannor any other employee was assisted in effectively exe-cuting a revocation form. Finally, I would not find, asthe complaint alleges, paragraph 15, that Edenfield solic-ited Hayman; according to his own testimony it wasHayman who entered the office, grabbed the revocationform and signed it without so much as a word beingspoken by Edenfield. That is, again assuming credit toHayman's testimony, the conduct of Edenfield, in simplymaintaining the forms on his desk at some point or an-other during a long campaign, does not constitute a so-licitation without more.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.D. Interrogation of Goodman by GriffithRespondent conducted a series of campaign speecheswhich will be discussed infra. The first speech was con-ducted on December 6 by Plant Manager Case, and asecond round of meetings was conducted by Smith andAddis on December 11, 12, and 13. Craig Goodman,who was not employed by Respondent at the time of thehearing, testified that during the campaign he was em-ployed as a weaver under the direct supervision of Grif-fith. Goodman testified that, a day or two before the De-cember 6 meeting, he went to Griffith's office to presenta doctor's excuse for a previous absence, at a time whenno one else was present. According to Goodman:After I showed him the doctor's excuse, then heasked me had I got any mail from the Company,and I asked him what it was about, and he said the-Union, and he asked me was I for the Union, and Itold him I was, but I had changed my mind, andthen he started telling me about somewhere in Al-lendale or somewhere about the Union-youknow-about these bunch of people getting killedand all. ... Well, he said that we're going to starthaving these meetings in a couple of days and Ithink it'll change. I've seen them before, and I thinkthey'll change a lot of people's mind [sic] about theUnion.Goodman testified that he had regularly worn a unionbutton, but on that particular day was not wearing one.The complaint alleges that Griffith's asking an employeeif he was "for" the Union is an interrogation violative ofSection 8(a)(l) of the Act.IIGriffith denied questioning Goodman about his unionsympathies.'2However, I found Goodman believable inhis testimony that Griffith asked him if he was for theUnion. Respondent argues that it is illogical to concludethat Griffith would ask Goodman if he were still for theUnion when Griffith had plainly seen Goodman wearunion buttons regularly. However, I believe Goodman'stestimony on this particular day that he did not wear hisunion button. It is quite apparent to me that Griffith ver-balized a wondering as to whether the failure to wearthe union button constituted a change in union sympathyin Goodman. When such wondering is made the subjectof a questioning of an employee, it constitutes an interro-gation in violation of Section 8(a)(l) of the Act as I sofind and conclude. PPG Industries, 251 NLRB 1146(1980).E. Interrogation of Bush by CheekEmployee Darryl Bush, who was employed by Re-spondent at the time of his testimony, testified that be-tween December I and 20, the date an election wasscheduled, he was approached by his "overseer" WayneCheek in the card room where Bush wvas working. Ac-cording to Bush:He asked me that was I against the Union. I meanabout the Union, what do I think about the Union. Isaid: "I'm not against it; I'm not for it." That's all Isaid .... Well, he say I better be ready. I betterhave my mind made up before the 20th.Cheek flatly denied ever questioning Bush about his sym-pathies for the Union. However, despite various minorinconsistencies with Bush's affidavit and between his tes-" Goodman testified that between the alleged interrogation and theDecember 6 meeting he was approached by Griffith who asked him if hewanted to go to the meeting with "nonunion people" and he replied:"No, I wanted to go with the Union people." At that point Goodmanwas led by the General Counsel to state that the people with whom heattended the first meeting were "all openly for the Union" and that Re-spondent "segregated the employees to attend these meetings." Goodmanfurther testified he had another exchange with Griffith which would tendto indicate that the employees were segregated by their union sympathieswhen being scheduled to attend the company campaign meetings. SinceGoodman first had to be led to testify that the employees were segregat-ed according to sympathies in scheduling their attendance at Respond-etlt's campaign meetings, and since no other employees testified to suchsegregation. I would not find that the employer did engage in such segre-gation. However, since the complaint does not allege such segregation ofemployees in any way to be a violation of the Act, I need make no spe-cific finding or conclusion on the point. The only allegation of the com-plaint based on the exchanges between Griffith and Goodman are con-tained in par. 7 which alleges that Griffith interrogated an employee12 Griffith further credibily denied knowing anything about any segre-gation of employees according to union sympathies in the campaignmeetings16 J. P. STEVENS & CO.timony on direct and cross, I found Bush to be complete-ly a credible witness and I find and conclude that he wasinterrogated about his union sympathies by Cheek atsome time between December 1 and 20, 1979, and I con-clude that this interrogation violated Section 8(a)(l) ofthe Act. PPG Industries, supra.F. Interrogation of Parks by KimbroughGwendolyn Parks was employed by Respondent at thetime of the hearing as a winder under the supervision ofBilly Kimbrough. Parks testified that "a couple of days"before the election scheduled for December 20 she wasapproached at her winding machine by Kimbrough. Ac-cording to Parks:Well, he came up to me-I was working and hecome up to me and asked me, he said, "Gwen, haveyou decided whether or not you was going to votefor the Union?" and I said, "No, I haven't decided."Parks was asked if anything else was said in this ex-change and she replied that there was not. The com-plaint alleges that this questioning of Parks constitutes aninterrogation within Section 8(a)(1).Kimbrough, who was still employed by Respondent asa supervisor, flatly denied asking Parks if she knew howshe was going to vote in the election. Kimbrough furthertestified that he had been instructed not to ask the em-ployees any questions at all, but he acknowledged oncross-examination that he was also instructed not to initi-ate any conversations about the Union or the electionwith employees. He further acknowledged that he did infact initiate the conversation about the election, tellingParks only that she should be sure and vote, which ofcourse would be contrary to those instructions.On cross-examination Parks was asked if Kimbroughdid not say that she should be sure and vote in the elec-cion and Parks replied that she could not remember. Ibelieve, and find, that the only remark made by Kim-brough on that day immediately preceding the electionwas that Park should be sure and vote. Kimbrough im-pressed me as a truthful witness, and I do not believethat if he had gone to the trouble of violating his instruc-tions to not ask employees questions and got an answerwhich would indicate that Parks had not made up hermind, he would have simply dropped the matter there,which would be the effect of Parks' testimony. In sum-mary, I credit Kimbrough's denial that he asked Parkshow she was going to vote in the forthcoming electionand shall recommend dismissal of this allegation of thecomplaint.G. Threats by Case in a SpeechOn December 6, in separate groups, Case delivered a2500-word speech to about 60 employees at Respondent'splant 1. Three separate allegations of the complaint arebased on this speech, to wit, a threat of futility of collec-tive bargaining, a threat to reduce benefits, and a threatto deny employees a statutory right to present individualgrievances.Near the beginning of the speech Case states:.... It is not easy to listen to someone tell youhow green the grass is on the other side of thefence and not be tempted to try it out. A union canpromise you anything, but what you must constant-ly bear in mind is that there is no legal way for youto enforce union promises. The NLRB call suchpromises "sales talk" and says that employees oughtto know this. A union can only ask a company todo something, but [it] is the company that decideswhether or not to do it.Then Case proceeds to the topic of exclusive represen-tation:When a union wins an election, it becomes the bar-gaining representative of all the employees in thevoting unit. If there are 500 votes, and 251 vote forthe union and 249 vote against the union, the unionbecomes the bargaining representative for all 500employees-including the 249 who didn't want theunion.Once the union becomes the representative of theemployees, it becomes the "exclusive spokesman"for the employees. Employees can no longer standon their own two feet and speak for themselves,even if they want to. If you have a complaint in aunion plant, you have to take it through the union.So don't think you can vote a union in with theidea of not signing up to pay dues after the election.That's an old trick. Unions don't give anyone freeservice. They don't believe in "free riders." If youdon't pay your dues, no one will speak for you.Look around the plant and try to figure out whothe union stewards would be. You know who theywould be-they would be the employees who arepushing the union the hardest. They are the oneswho would put the union's interest first-above theinterest of anyone else. Ask yourself: would youwant one of these employees to decide whetheryour grievance would be taken to the company?Would you want to hand over your right to speakfor yourself to one of these employees?The speech then goes into the topic of the duty to bar-gain:How Would a Union Affect Your Wages, Benefitsand Working Conditions?The law says that if a union is the elected represent-ative of employees, the company and the unionmust negotiate "in good faith" in an attempt toreach a contract. But the law makes it clear that thecompany is not required to make any concessions orgive in on any points. Let's take a quick look atwhat the NLRB and the courts have said about this.At that point a slide is shown quoting or paraphrasinglanguage from the following cases: Midwestern Instru-ments, Inc., 133 NLRB 1132 (1961); Oxford Pickles, 190NLRB 109 (1971); Automation d Measurement Div. v.NLRB, 400 F.2d 141 (6th Cir. 1968). Each of these casesindicates that in a course of good-faith bargaining em-17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees may lose, as well as gain, in certain areas of theiremoluments of employment. The presentation by Casecontinues:So, it's easy to see that voting for a union doesnot-guarantee that your wages, benefits, or work-ing conditions will be better than they are today;-in fact, there is no guarantee that through goodfaith bargaining your wages, benefits and workingconditions will even remain the same as they aretoday. When you sit down to negotiate with aunion, you start off with a blank piece of paper andyou don't write anything down on the paper untilboth parties agree.Then the speech goes to the topic of strikes:What Would Happen if the Parties Couldn't Reachan Agreement?If the parties cannot agree on the terms of a con-tract, the union is free to call a strike ....The speech then goes into a depiction of the effects ofstrikes in general and strikes by the Charging Party inparticular.Then the speech discusses several topics of collectivebargaining. The Charging Party stresses references to in-surance and pensions included in Case's speech:The union has been very critical of the pensionplan. They claim that you would have a better pen-sion plan if the union represented you. They haveeven told some employees that they would guaran-tee you at least $100 per month in pension benefits.That's a joke. The truth of the matter is that thisunion has a deplorable record as far as pensionplans are concerned. Here is a copy of the union'scontract at Canton Textile Mills. The word "pen-sion" is not even mentioned in this contract. Andhere are five other contracts negotiated by thissame union-and none of them say anything aboutpensions. But let's look closer to home. Let's lookat Roanoke Rapids. The union has represented Roa-noke Rapids employees of J. P. Stevens for overfive years now. Yet those employees have never re-ceived pension benefits any better than you have.The union may promise to get you a better pen-sion-but the record shows that this union can'thelp you on pensions.Then Case proceeded immediately to the topic of insur-ance stating:Looking even closer to home, at Roanoke Rapidsthe union agreed to the same insurance you have.Ask yourself: How can a union organizer promiseyou that the union will get you better insurancethan you have now and require the company to payfor all dependent coverage, when the union agreedto the same plan you have at Roanoke Rapids? Youwould have to be pretty naive to think that theunion is going to get you something it hasn't beenable to get Roanoke Rapids employees in over fiveyears of negotiating.Conclusions on Case's Speech1. Threat of futilityThe complaint, paragraph 8, alleges that in the De-cember 6 speech Case:Threatened [Respondent's] employees that it wouldbe futile to engage in activities on behalf of theunion by telling [Respondent's] employees therewas no legal way the union could enforce its prom-ises because Respondent decided whether or not tocarry out promises.In arguing that Case's December 6 remarks constituteunlawful threats of futility of collective bargaining, espe-cially regarding bargaining about insurance and pensions,the Charging Party cites T. V Systems, 206 NLRB 841(1973), and Bancroft Mfg. Co., 189 NLRB 619 (1971).These cases are representative of those in which theBoard has found violative suggestions that it would befutile for employees to engage in organizational effortsor attempts to benefit by collective bargaining. In T V:Systems the remarks were made in the context of a dis-charge of the entire unit and other unfair labor practices;in Bancroft the questioned statement contained no ex-pressed acknowledgement of a duty to bargain in goodfaith, and warned that disagreements at the bargainingtable could be overcome only by a strike. Here theremark is not made in a context of other unfair laborpractices'3and there is no expressed or implied threatthat the employees would be required to strike to forceRespondent to bargain in good faith. Absent either ofthese factors a suggestion that bargaining may be unsuc-cessful is not tantamount to a threat of futility under theAct. See Visador Co., 245 NLRB 508 (1979). Rather, un-attended by threats or other unfair labor practices thespeech by Case falls within the authorities wherein it hasbeen held that questioned remarks are "merely an expres-sion of opinion of the type clearly permissible under thestatute." Blue Cross, 219 NLRB 1 (1975). See also Stark-ville, Inc., 219 NLRB 595, 599-600 (1975), where thesame theme was followed by using comparisons of thebenefits of the employees who were unrepresentedagainst those of the employees of other plants whichwere represented by the union involved.'4Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.2. Threat of loss of benefitsThe complaint, paragraph 11, alleges that in his speechCase: "Threatened [Respondent's] employees with loss of13 Only one unfair labor practice clearly occurred before the date ofCase's speech. This was the isolated interrogation of Goodman by Grif-fith a "day or two" before December 6, according to Goodman.14 And see also Mi. Ida Footwear Co., 217 NLRB 1011, 1014 (1975),where the employer stated that he was willing to give as much without aunion as he would with a union. The Board held: "In our opinion thisstatement falls within permissible campaigning."18 J. P. STEVENS & CO.benefits they now enjoyed if they engaged in activitieson behalf of the Union."In several different cases the Board has held that "bar-gaining from scratch" statements constitute a threat. Thisis where the remark can be reasonably construed toimply that the employer will unilaterally discontinue ex-isting benefits and what the employees may ultimatelyreceive depends in large measure upon what a union caninduce the employer to restore at the bargaining table.See Plastronics, Inc., 233 NLRB 155 (1977). In this casethere is no express, or implied, threat that the employerwould unilaterally reduce any benefits; there is an ex-press reference to the duty of good-faith bargaining; andthere is no hint that the employees will ultimately be leftwith what portion of their present benefits the unioncould recapture for them.In this posture there is no element of interference, re-straint, or coercion in the quoted text, and I shall recom-mend that this allegation of the complaint be dismissed.3. Threat to deny statutory rightsThe complaint, paragraph 10, alleges that, in violationof Section 8(a)(1), on or about December 6 Case "threat-ened [Respondent's] employees with loss of their right toindividually talk with management about grievances ifthey selected the Union as their collective-bargainingrepresentative ...." The "right" referred to is con-tained in the provisos of Section 9(a) of the Act. 5In TRW-United Greenfield Div., 245 NLRB 1135, 1142(1979), similar employer remarks were held nonviolative.The statement of the employer there was contained in aletter to the employees which stated:"The United Auto Workers want to get in our plantand take money from your paychecks throughunion dues, fines, fees and assessments. At the sametime this would take away all of your individualrights to speak for yourselves in matters relating toyour job."Although that employer was more simplistic, there is noessential distinction in the effect of the words used byRespondent herein. The administrative law judge's deci-sion, which the Board adopted without comment on thispoint (245 NLRB at 1143), reasoned:In a strictly technical sense the Section 9(a) pro-viso permits an employee represented by a union topresent his grievance to management without inter-vention by the Union. However, any adjustment ofsuch grievance cannot be contrary to the collective-5 Sec. 9(a) of the Act states:Representatives designated or selected for the purposes of collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective-bargaining in re-spect to rates of pay, wages, hours of employment, or other condi-tions of employment: Provided, That any individual employee or agroup of employees shall have the right at any time to present griev-ances to their employer and to have such grievances adjusted, with-out the intervention of the bargaining representative, as long as theadjustment is not inconsistent with the terms of a collective-bargain-ing contract or agreement then in effect: Provided further, That thebargaining representative has been given opportunity to be present atsuch adjustment.bargaining agreement, and union officials must beafforded the opportunity to be present to insurecompliance with the agreement. Thus, employeespresenting such grievances are severely limited inany adjustment of the grievance they may negotiatecontrary to unrepresented employees who are limit-ed in the adjustment of such grievances only bytheir ability to negotiate. An elementary concept ofcollective bargaining is that employees do surrendermany individual rights to "deal" with managementwhich they formerly possessed in return for the ad-vantages inherent in their collective strength andthe security of a collective-bargaining agreement. Inmy view, the statements of the employer heremerely conveyed to the employees that if theyshould choose collective representation they wouldno longer be free to seek individual adjustments ofgrievances, as in the past, because of the restraintson such adjustments imposed by any collective-bar-gaining agreement.In so stating, the administrative law judge, and thereforethe Board, apparently followed Federal Mogul Corp. v.NLRB, 566 F.2d 1245 (5th Cir. 1978). In that case theFifth Circuit held that under Section 9(a) of the Act theright to present grievances individually is a statutory em-ployee right, not a company benefit, so that a companycannot effectively threaten to take it away.'tI am, of course, bound by the Decision of the Board inTRW- United Greenfield Div., supra, and, accordingly, Iconclude that by its statement regarding ability of em-ployees to present individual grievances, Respondent didnot violate Section 8(a)(1) of the Act and shall recom-mend dismissal of this allegation of the complaint.H. Threats by Smith and Addis in a Speech and SlidePresentationOn December 11, 12, and 13, Plant Manager BillySmith and Employee Relations Vice President Harold E.Addis jointly conducted group meetings with all of Re-spondent's Tifton employees. Smith opened the sessionswith one prepared speech; his speech was followed by aslide presentation with a prerecorded audio text; and the'6 If it is a "right" vested in the employee by the statute, it is certainlyan empty one. There is no corresponding obligation on the part of theemployer to deal fairly, or bargain in good faith, with the grieving indi-vidual employee. Indeed, there is no statutory protection for the employ-ee should the employer decide to fire him for the presentation of a purelyindividual grievance. Although phrased in terms of an employee right,the proviso of Sec. 9(a) appears to be actually an employer privilege theeffect of which is to insulate the employer from charges of individualbargaining under Sec. 8(aXS) should it listen to an employee grievance,and/or should it adjust that grievance, as long as the union is allowed anopportunity to insure that the adjustment is not inconsistent with anextant collective-bargaining agreement. This privilege, like any privilege,is one an employer can invoke or not, as it wishes. Therefore, it wouldseem to me that when an employer tells employees that if they select aunion as their collective-bargaining representative they will no longer beheard individually, it is telling them that it would not invoke the insula-tion against Sec. 8(aXS5) charges which is contained in Sec. 9(a), andwould not entertain their individual grievances. When individual griev-ances had theretofore been entertained, such announcement would there-fore seem to constitute a threat.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"slide show" was followed by a prepared presentation byAddis concerning changes in Respondent's pension plan.The complaint paragraph 9 alleges that in the Smithspeeches and slide show Respondent: "threatened its em-ployees that it would be futile for its employees to selectthe Union as their collective-bargaining representativeand that Respondent would retaliate by dealing with itsTifton plant employees as it had with its employees at itsRoanoke Rapids, N. C., plant." The complaint paragraph14 further alleges that in the presentation by Addis Re-spondent "threatened its employees it would withholdscheduled increased pension benefits from its employeesif they joined or engaged in activities on behalf of theUnion." The General Counsel submitted no brief; there-fore I do not know the precise theory of these allega-tions. I can only assume that the allegation rests on thespeeches taken as a whole. Respondent contends that thewords of the presentation fell within the ambit of the"free speech" proviso of Section 8(c) of the Act. 17Smith's speech, consisting of about 1000 words, beginswith a statement that the purpose of the meeting is "todiscuss additional important information about the Unionand the election next week." He introduces Addis as theperson in "overall charge of personnel matters for thewhole company." The second paragraph of the speechstates that Smith will begin by showing the employees afilm after which Addis and he would answer any ques-tions. In the third paragraph Smith states that the Union:...is beginning to put on more pressure than ever.They want the '8 employees of this plantas dues paying union members very badly. That'swhy they have flooded Tifton with so many unionorganizers .... And for that reason, these organiz-ers are willing to do or say just about anything toget your vote.Respondent placed in evidence handbills and other mate-rial distributed by the Union before the date of thespeech. It contends that much of what the slide presenta-tion Smith's and Addis' presentations were in reply tothese handbills.Paragraph 4 of Smith's speech states that the employ-ees should give careful consideration to the issue beforethem and adds: "If the union gets into this plant, you aregoing to have to live with it from now on-no matterhow miserable the union may make your life."Paragraph 5 tells the employees to decide what is bestfor them, and adds:Don't worry about J. P. Stevens. We will run ourplants and weave our wool (produce our yarn) re-gardless of the union. We have battled this unionsince 1963. And we will battle it for the next 16years if necessary, and we will do it completelyl7 Sec. 8(c) provides:The expressing of any views, argument, or opinion, or the dissemina-tion thereof, whether in written, printed, graphic, or visual form,shall not constitute or be evidence of an unfair labor practice underany of the provisions of this Act, if such expression contains nothreat of reprisal or force or promise of benefit.I8 The blank in the speech was not explained; presumably it refers tothe number of employees in the plant.within the law. This union has not hurt Stevens,and it's not going to. We know this union for whatit is-and what it is is a "weak sister," as far as I'mconcerned. So, don't worry about Stevens-worryabout what is best for you and those who dependon you. Would this union help-or hurt-you? Ifyou will look closely at the union's track record, Ithink the answer will become very clear.Paragraph 6 of Smith's speech tells the employees notto make their decision on the basis of the "personality"of anyone involved. It continues:No union is going to change that either. No unionorganizer or union steward is ever going to giveany orders to any supervisor in this plant. You canbe absolutely certain of that. The company isalways going to make the final decisions on all mat-ters relating to this plant.Paragraph 7 of Smith's speech states that there are3000 represented and 37,000 unrepresented employeeswho "speak for themselves." It continues:You should ask yourself:I. Which group of Stevens employees have thebest deal-the union employees or the non-unionemployees?2. Which group of employees in Stevens getspaid higher wages-the union employees or thenon-union employees?3. Which group does better as far as pensions areconcerned? And other benefits?4. Which group has better job security?5. Which group has a better seniority system?These are all fair questions, aren't they? Ofcourse they are. They are the important questions.Wages, benefits, job security and promotional op-portunities are what this election is about. And ifone group of Stevens employees has a better dealthan the other, then that's the group you ought towant to be a part of. [Emphasis in original.]Paragraphs 8 and 9 state that this comparison is whatthe slide program of the day is about and state thatAddis will have a statement to read at the conclusionthereof and that Smith and Addis will take their ques-tions after the program.Then begins the slide show. The original slides hadbeen destroyed by the producer before the hearingherein. By stipulation the parties attempted to recon-struct what slides they could. Some of the slides wereavailable in photograph forms which were received inevidence. Also, some slides were essentially duplicatedby presentation of newspaper articles which were madethe subject of the slides and handbills which were alsomade the subject of some slides. Some newspaper articleswere used in the slide presentation but were not recov-ered by the parties. The exact point at which each slidewas shown is also not ascertainable; however, the partieswere able to stipulate that slides were shown during thepresentation of page I or 2, etc., of the transcript of therecorded presentation. Most of these slides just state the20 J. P. STEVENS & CO.topic of the paragraphs of the text and add little or noth-ing to the presentation; the Union in its brief only refersto the transcript of the presentation as the words whichmake out a violation. Therefore, I will not describe theslides which were used at different passages in the pres-entation.The transcript of the presentation is a document ofabout 4000 words. The first three full paragraphs statethat the presentation has been prepared by Smith andother members of local management, that employeesshould feel encouraged to ask questions, and that "theissue to be decided in the election is: What is best foryou-union or union free [?]." The employees are thenassured that they will vote by secret ballot.Paragraph 4 states that there are no guarantees ofwhat the employees will "end up with" through theprocess of collective bargaining and:The law only says that the company and the unionmust negotiate in good faith, but neither side is re-quired to budge on any of its positions. How longthe negotiations will last-and whether an agree-ment will ever be reached on all the terms of thecontract-is anyone's guess.The paragraph continues that if there is a deadlock theCompany can put into effect its last offer, "whether thatoffer happens to be better or worse than what the em-ployees had before" and that the Union is then free tocall the employees on a strike.Paragraph 5 of the speech states that it is impossible topredict the outcome of "good faith negotiations" andthat just because the Union achieved or failed to achieveobjectives at the plants of other employers "doesn't nec-essarily mean that Stevens would do the same thing."The other employers named were "Cone Mills orLowenstein or Fieldcrest."Paragraph 6 of the speech states that the Union hadwon an election at Respondent's Roanoke Rapids, NorthCarolina plant and thereafter the Union initiated a boy-cott which "was to 'wipe out' J. P. Stevens." The speechstates the objective of the boycott was that: "Stevenswould be brought to its knees like Farah Manufacturingwas a few years before."Paragraph 7 states that the Union won an election atthe hundred-employee High Point, North Carolina plantbut the results were still being contested. The paragraphalso mentions an election at which the Union won a"three vote margin" at Respondent's Allendale, SouthCarolina plant.Paragraph 8 states that the ultimate outcomes at HighPoint and Allendale have little to do with the employeesat Tifton because as the union announced shortly afterthe High Point election, "even if the union finally winsthere, those employees will simply be joined to theworkers in Roanoke Rapids in negotiations. It is Roa-noke Rapids that has been, and will continue to be, thecentral focus of this union's attention."Paragraph 9 state that the employees should thereforelook to see if, had they been represented by the Union atthe same time that the Roanoke Rapids employees hadbeen represented: "How would things have stacked upfor you in comparison to how you have done without aunion?"Paragraphs 10 and 11 of the speech, upon which theCharging Party heavily relies in regard to its contentionsherein, state in full:First of all, it must be remembered that aftermore than five years the parties have still not beenable to reach an agreement at Roanoke Rapids, andnegotiations are still dragging on. There have beencertain legal proceedings which have to do with theearly years of contract bargaining. Those proceed-ings are still hung up in the court, and the companyis confident that it will ultimately succeed in thatcase, since it has always negotiated in completegood faith at Roanoke Rapids. However, only timewill tell whether the company is correct in thisbelief. In any event, the legal proceedings only dealwith the negotiations from the late 1974 throughlate 1976, and there are no lawsuits which bringinto question the company's good faith in contractnegotiations in more recent years. In fact, on sever-al occasions the NLRB has ruled that the companyhas bargained legally on various items since 1976.Let's first look at some of the things the unionorganizers have said about Roanoke Rapids. One ofthe things they said was that Roanoke Rapids em-ployees don't have to pay union dues yet. But insaying this, the union organizers seem to be tryingto lead you to believe that the union has not costRoanoke Rapids employees anything. As we shallsee shortly, this is not true. Roanoke Rapids em-ployees have paid a high price for letting someunion leaders in New York take control of theirworking lives.Paragraph 12 refers to a union claim that a grievanceprocedure negotiated at Roanoke Rapids has "done a lotof good." The text calls this claim a joke and states thatthe grievance procedure provided no job security for theemployees in that there are 700 fewer employees thanwhen the Union was certified at Roanoke Rapids and atthat plant "239 employees [had been] discharged forcause," and the Union has gotten none of their jobs back.Paragraph 13 begins:Another thing the union organizers have said is thatat Roanoke Rapids "We've got it all." So let's lookat what the employees at Roanoke Rapids do, anddo not, have.The text then compares wage differentials showing thatthe average annual wage at Respondent's Tifton plant isgreater by $734.40, based on a 40-hour week, and adds,"That, in itself, is a high price to pay for union represen-tation." Then the text compares certain specific wagerates for specific jobs noting that employees earn asmuch as 51 cents per hour less at Roanoke Rapids thanat Tifton.Paragraph 14 discusses the issue of wage increases. Itstates that Tifton employees had received a 10-percentwage increase during the year but the Roanoke Rapids21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees had received none. It points out that at Roa-noke Rapids Respondent had offered them an 8-1/2-per-cent increase "if and when the contract was ever agreedupon" and that their proposed increase "would not begranted retroactively." The paragraph concludes that theUnion rejected the offer "out of hand" and that theUnion admitted that it had called a meeting to vote onthe issue but not enough people had attended.Paragraph 15 states that the only reason the employeesare not getting their wage increase is that the Union willnot agree to a contract because it would then have togive up its national boycott against Stevens and con-cludes: ". ..there has been no general wage increase atRoanoke Rapids this year-because the union leaders inNew York said there would not be."Paragraph 16 begins: "Let's look for a moment atwhere you would be if you had been joined with the Ro-anoke Rapids employees, like the union wants you to be.Fixers at Tifton would still be paid $5.28 per hour."Then are listed 12 other job classifications and theirwage rates the employees would still be receiving. Theparagraph concludes: "This is why we said earlier thateven though Roanoke Rapids employees have paid nounion dues yet, the tactics of this union have cost themmoney-and plenty of it."Paragraph 17 begins: "If this union had done to youthe same thing it did to Roanoke Rapids employees, thewage loss you would have already suffered would bestaggering." The paragraph continues that on the aver-age the employees would have lost $368.40 in wages andwould continue to lose at the rate of $16.80 per week inthe weeks ahead because: ". ..this union continues torefuse to get down to business at the bargaining table atRoanoke Rapids." The paragraph concludes: "Thesewages would have been lost forever, because it didn'tsuit the union leaders in New York to give up on theirnational boycott and agree to the terms of a fairly nego-tiated contract."Paragraph 18 begins: "But so much for wages. Whatabout fringe benefits? What has the union done for Roa-noke Rapids employees? The answer is absolutely noth-ing." The remainder of the paragraph then lists the fol-lowing fringe benefits stating after each that they areidentical to what the employees have at Tifton: vacationsand vacation pay, funeral leave policy, jury duty supple-ment, educational assistance, overtime premiums and aChristmas gift program, life insurance, accidental deathand dismemberment insurance, and hospitalization. Theparagraph concludes: "These benefits are the same onesyou are guaranteed in the group insurance booklet youwere provided some time ago."Paragraph 19 states that the pension plan at RoanokeRapids and Tifton is the same and that the Union hasbeen told that no improvements in the pension at Roa-noke Rapids will be placed into effect, even though im-provements are made at unrepresented plants, "unlessand until the union leaders in New York sign a completecontract-which they refuse to do."Paragraph 20 states that: "When the union says 'we'vegot it all' at Roanoke Rapids, you've got to wonder whothey think they're kidding." The paragraph continues:The sad fact of Roanoke Rapids is that the unionhas hurt the employees at that location, despite thefact that the company has been pressuring the unionto go to the bargaining table and get a reasonableagreement.The text continues that Respondent has an "open mindat Roanoke Rapids. It does not want to penalize theworkers at Roanoke Rapids." The text continues on toblame the Union in the entirety for the failure to reachagreement at Roanoke Rapids.Paragraph 21 states that Respondent is refusing toagree to arbitration at Roanoke Rapids, but the primarydispute between the parties is checkoff. The text statesthat Respondent would agree to checkoff if the employ-ees could revoke their authorization at any time but theUnion is refusing to agree to that.Paragraph 22 states that the Union is being unreason-able in its position on seniority provisions at RoanokeRapids and: ". ..there is still no job bidding procedureat Roanoke Rapids."Paragraph 23 states in full:The truth is that having this union act as negotiatorhas hurt Roanoke Rapids employees. It has costthem-and continues to cost them-thousands ofdollars in lost wages. It has denied them the oppor-tunity to gain promotions to better paying jobs byrefusing to agree to a plantwide seniority systemand a fair bidding procedure. And it has placed Ro-anoke Rapids employees in the position where theycannot hope for improvements in their pension planor other fringe benefits-because to do so would re-quire the union to put the employees' interest aheadof the union's interest by agreeing to a completecontract and giving up on its boycott. And this theunion will not do.Paragraph 24 states that in its handbills the Union isclaiming things have gotten better for the employees atRoanoke Rapids since the Union has been selected as thecollective-bargaining agent. "And that is one of the mostvicious lies this union has ever told any Stevens employ-ee." The paragraph states that employees had petitionedto get rid of the Union at Roanoke Rapids but the peti-tions had been dismissed by the NLRB; it further claimsthat the Union actually does not continue to represent amajority of the employees at Roanoke Rapids.Paragraph 25 follows: "Once a union gets its clawsinto you, it doesn't let go. Roanoke Rapids is livingproof of that."Paragraph 26 calls the Union a "do nothing" unionand continues: "Its organizers talk about all the greatthings they are going to do, but the fact remains that thisunion's promises never come true. The only thing thatcomes true with this union is that it costs you money."The paragraph refers to jobs that have been lost atFarrah Manufacturing and at Roanoke Rapids and con-cludes: "The employees suffer, because what is importantto the union is not what is important to the employees."Paragraphs 27, 28, and 29 quote persons directly ortangentially involved in the Roanoke Rapids organiza-22 J. P. STEVENS & CO.tional efforts. Each of these persons indicates that theeffort has done the employees no good.Paragraph 30 states that the issue before the employeesis whether they want to be joined with the RoanokeRapids employees in having the Union be their repre-sentative and:Do you want to place your future in the hands ofsome New York union leaders who are almost in-sanely preoccupied with "wiping out" the companyyou work for?The text continues that if the Union wins it will be hardto decertify the Union but if the employees vote "no"they can: ". ..give Billy Smith and Bob Case and your-self a fair chance to make Tifton a better place to work."Paragraph 31, the final paragraph of the text, statesthat if the Union is rejected it would end dissensionamong the employees: "But if a majority of the employ-ees in this plant vote for the union, the union story willonly have begun."At the conclusion of the slide presentation Addis gavehis speech. Its text in the entirety is as follows:Before we take any questions, I would like toread a brief statement.Recently, the union distributed a leaflet herewhich talked about certain proposals the companyhas made in the Roanoke Rapids negotiations relat-ing to improvements in the pension plan. As aresult, numerous employees have approached theirsupervisors about the company's intention to amendthe pension plan. I regret that the union has seen fitto inject this issue into the Tifton campaign, butnow that it has I feel compelled to set the recordstraight.Several weeks ago the company posted notices atnonunion plants telling the employees that the com-pany was going to make certain changes in thehourly pension plan. The employees at those plantswill be provided with the details of those changes.The company has offered these changes to RoanokeRapids employees if and when the union agrees toall the terms of a complete collective bargainingagreement. In other words, the company has of-fered the union the same conditions on pensionchanges it offered them on wages this year. Underthe company's offer employees at Roanoke Rapidswill not receive the pension changes unless anduntil a complete contract is signed. Frankly, we arenot optimistic that the union's bargaining strategy atRoanoke Rapids will change, but the offer has beenmade by the company in good faith.The bottom line is that if the union gets in hereat Tifton, the company will negotiate with theunion about pensions. If the union is voted out atTifton, the company will be free to deal with youdirectly.The floor is open for questions. I don't have any-thing to hide. Stevens doesn't have anything tohide. We will either give you a truthful answer toyour question, or we will get you one. The only ex-ception is: this company cannot legally talk to youabout any future plans of the company for Tifton.We cannot make any promises.Conclusions on Smith-Addis PresentationAs noted the General Counsel did not submit a brief.The Charging Party's brief, pages 74 and 75, advancesthe following theory of a violation regarding Smith'sspeech and the slide presentation:Respondent's conduct in using the denial of theRoanoke Rapids wage increase to chill union activi-ty in Tifton is comparable to that found in TextileWorkers Union of America v. Darlington Mfg. Co.,380 U.S. 263 (1965). In Darlingron, the Court heldthat the employer was privileged to close the plantfollowing the union election victory. The SupremeCourt went on to hold, however, that if the Dar-lington plant closing was thereafter used by theparent company to chill union activity in other non-union facilities, with the contemplation that theplant closing would foreseeably have such effect,the chilling in the other plants made the closing ofthe Darlington plant illegal.Similarly, in the case of Roanoke Rapids theBoard refused to issue a complaint when Stevensadopted the bargaining tactic of withholding theannual wage increase. However, once Stevens usedits withholding of the wage increase at RoanokeRapids to chill union activity at Tifton, another lo-cation in its multi-plant operation, the reasoning ofthe Court in Darlington compels the conclusion thatboth the denial of the wage increase in RoanokeRapids and the subsequent publication of this actionin order to chill unionism at Tifton were illegal.In sum, the use of the withheld wage increase inRoanoke Rapids to chill union activity in Tiftonconstitutes a pervasive 8(a)(1) violation in Tifton.Although no analysis is expressed regarding the al-leged threat by Addis to withhold pensions unlawfully,the Charging Party's argument would presumably be thesame on that issue.Of course, the legality of the withholding of wage in-creases at Roanoke Rapids is not an issue before me. But,as the Charging Party's brief acknowledges, no com-plaint has issued on withholding of wage increases in Ro-anoke Rapids and it must necessarily be assumed thatRespondent's action in so doing was lawful. There is nocase authority for extending Darlington as the ChargingParty would do, and generally a "threat" to do a legalact is protected.19The Smith-Addis presentation, taken as a whole, statesthat collective bargaining has been futile for the RoanokeRapids employees and strongly implies that the employ-ees at Tifton would achieve the same result if they se-lected the Union as their collective-bargaining represent-ative. There is further a plain implication that Respond-ent would withhold pension benefits at Tifton in the19 The exception, of course, is that a threat to close a plant because ofunion activity is unlawful even if there could be no intent to chill organi-zational attempts elsewhere were the threat to be carried out.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame manner that it had withheld pension benefits andwages at Roanoke Rapids. But the presentation does notstate anywhere that the cause of the futility, and the im-plied wage and pension withholdings, would be becauseof action of Respondent; in fact, it says that Respondentwill engage in only lawful tactics at the bargaining table.The source of past futility at Roanoke Rapids and im-plied future futility at Tifton is depicted to be the inaneintransigence of the Union. Respondent is telling the em-ployees that the Union's real objective is to destroy, byboycott, their employer. Whether any employee wouldbelieve that is, at least, problematical. But whether it istrue or not, and whether the employees would believe itor not, does not determine legality. There is no threatthat Respondent would do anything unlawful; there isonly an implication that it would employ the techniqueof withholding wage, retirement, and other benefits untila complete agreement is reached. Since this technique islawful, the presentation is protected by Section 8(c) ofthe Act as I so find and conclude. Accordingly, I shallrecommend that paragraphs 9 and 14 of the complaint bedismissed. 20I. Threat by Johnston in a SpeechOn December 18, Company Vice President DonaldJohnston made a speech to approximately 420 of the em-ployees of the two plants in three separate meetings. Thecomplaint paragraphs 10 and 13 allege that in these meet-ings Johnston threatened Respondent's employees "witha loss of their right to individually talk to managementabout grievances if they selected the Union as their col-lective-bargaining representative ..." and further thatJohnston "promised [Respondent's] employees increasedbenefits if the employees rejected the Union as their col-lective bargaining representative."Johnston's speech is approximately 2000 words long.Near the beginning of the speech Johnston states that:No matter what these union organizers are tellingyou, voting this union in would be giving the unionthe right to be your exclusive spokesman. You wouldno longer be in a position to represent and speak foryourself, and the representation you would really becommitting yourself to is not representation by theunion organizers who have been coming into yourhomes so much lately. These people will be goneafter the election. Your real representation will beby union stewards ... ."As stated above in the analysis of the speech by BobCase, this comment is protected under Section 8(c) ofthe Act. TRW-United Greenfield Div., supra. According-ly, I shall recommend dismissal of this allegation of thecomplaint.The allegation that promises of benefits were madeduring the speech by Johnston apparently relate to thefollowing passages found near the end of Johnston'sspeech:20 Airstream, Div. of Beatrice Food Co., 192 NLRB 868 (1971); Mercy-Memorial Hospital Corp., 231 NLRB 1108, 1121-22 (1977).In conclusion, let me make another importantpoint. This company is not going to forget Tiftonafter the election. J. P. Stevens-and I personally-have a commitment to the people working in thisplant. And we intend to carry out that commitment.This company is proud of the employees at theTifton plants. We plan to do the best job we can tosatisfy your needs and to make you secure in yourjobs.Just this final word. These organizers have comefrom all over the country. Most of them you hadnever seen until a few years ago. After the electionis over, you may never see them again. On theother hand, your local management lives in thisarea; they take part in this community and they areresponsible to you and this community.Obviously, there is no express promise in these passagesand no implied promise of benefits should the employeesreject the Union can be defined. Accordingly, I shallalso recommend that this allegation of the complaint bedismissed.J. Threat in a Circular and Notice to Deny aStatutory Right to Reinstatement to Economic StrikersEmployee Linda M. Marchant testified that on De-cember 12 Supervisor Edwina Walker distributed to hera three-page circular dated "12-11-79," which has theintroductory sentence: "Listed below are answers to thequestions most frequently asked last week in our meet-ings." Then follows 11 numbered questions and answers,the second of which is:Q. If the Union is voted in and calls a strike overwages, benefits or working conditions, can I losemy job if I do not come to work?A. Yes. If the company closes down during astrike, there will be no work available for anyone.If the company chooses to operate this plant in theevent of a strike, the company will permanently re-place these employees who do not report for work.If you have been permanently replaced, you willnot get your job back when the strike ends.The parties stipulated that on December 13 Respond-ent posted the following notice on its employee bulletinboard:STRIKERSI LOSE THEIR WAGES.2 CANNOT COLLECT UNEMPLOYMENTCOMPENSATION.3 CAN BE PERMANENTLY REPLACED INSTRIKES OVER UNION ECONOMIC DE-MANDS.4 DO NOT HAVE A RIGHT TO THEIR JOBAFTER THE STRIKE IF PERMANENTLY RE-PLACED.24 J. P. STEVENS & CO.The complaint paragraph 18 alleges that by the circu-lar and notice Respondent "threatened its employees thatthey would be permanently replaced during an economicstrike and those employees who had been permanentlyreplaced would have no right to their jobs after thestrike."Plant Manager Billy Smith testified that on December17 the following notice was posted on the bulletin boardsof both plants:Q. If the ACTWU calls me out on an economicstrike, can I lose my job?A. Yes. If the ACTWU calls you out on an eco-nomic strike, you cannot be fired for striking but youcan be permanently replaced. The company has alegal right to operate the plant during a strike byhiring permanent replacements for striking workers.When the strike is over, the company has no legalobligation to discharge those employees hired to fillthose jobs left vacant by strikers. At the end of thestrike, you cannot get your job back from your per-manent replacement if he is still working. [Emphasisin original.]Since employees have a right to be reinstated upon de-parture of permanent replacements2' the circular distrib-uted on December 12 and notice posted on December 13contained misstatements of the employees' Section 7rights. Such misstatements have a coercive impact onemployee participation in protected concerted activityand constitute an impermissible threat to the right of em-ployees to engage in protected concerted activity. PiezoTechnology, Inc., 253 NLRB 900 (1980). Therefore a vio-lation of Section 8(a)(1) must be found unless Respond-ent's notice posted December 17 constitutes an effectiverepudiation of the statements of December 12 and 13, asRespondent contends. I find that it does not. The noticeof December 17 does not expressly disavow the contentof the prior notices. Moreover, the underscoring in theDecember 17 notice of the words "but you can be per-manently replaced" seems to reemphasize the inexorableimpact of the prior notices. Finally, the only disavowal,if there can be said to be one, is one only made implicitlyin the December 17 notice. The qualifier "if he is stillworking" puts the burden on the reading employee tofigure out that if the permanent replacement is not stillworking an economic striker could get his job back. Re-quiring this deductive process is hardly a repudiation ofthe prior explicit statement that the employees could for-ever lose their jobs simply because they engage in aneconomic strike.Accordingly, I find that, in the question and answercircular issued December 12 and the notice posted De-cember 13, Respondent violated Section 8(a)(1) of theAct by misstating the employees' rights of continued em-ployment should they engage in an economic strike.As amended at trial, the complaint alleges that em-ployees were threatened with loss of benefits by the fol-lowing question and answer contained in the circular dis-21 See Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 979 (7thCir. 1969), cert. denied 397 U.S. 920 (1970), for a full discussion of theemployment rights of economic strikers.tributed to employee Marchant on December 12. Thequestion and answer on which this allegation is based is:Q. Since there is no contract at Roanoke Rapids,has this union cost those employees anything?A. Yes. Since July 1979, each employee has lostan average of more than $57 a month and will con-tinue to do so until a contract is signed.The Union does not contest the figures contained in theanswer to this posed question. Respondent has not beenfound guilty of an unfair labor practice by withholdingwages or wage increases from the employees at RoanokeRapids; therefore, the response must be taken as protect-ed argument. As such, Respondent cannot be said tohave violated Section 8(a)(1) of the Act by making thestatement; accordingly, I shall recommend dismissal ofthis allegation of the complaint.K. Threat by McDaniel to JacksonThe complaint paragraph 19 alleges that on or aboutDecember 13 McDaniel threatened employees that "Re-spondent would close the plants if the employees joinedor engaged in activities on behalf of the Union."In support of this contention the General Counsel pre-sented the testimony of employee Robert Lee Jacksonwho is a dryer operator at plant 2. In December, Jack-son reported immediately to Shift Supervisor RussellRentz who, in turn, reported to Department ManagerThomas McDaniel. Jackson testified that a week beforethe election (which had been scheduled for December20) he approached McDaniel and employee Frank Nixonwho were seated at a smoking bench. A conversation be-tween Nixon and McDaniel was ongoing at the timeJackson approached them. On direct examination Jack-son was asked what portion of the conversation he heardand Jackson testified:Mr. McDaniel told Frank Nixon that ...theUnion could not compare J. P. Stevens with theSteelworkers Union, because if they did, Stevenswould have to close down. He said that if FrankNixon went downtown and bought a pair of pantsor a shirt, he wouldn't pay any more than 12-S-10or $12 for a suit, a pair of pants or a shirt, and if hewent out to Sears and bought a steel belted tire,that he would pay $100 or more for a tire, and ifStevens had to pay that kind of money, they wouldhave to go out of business.On cross-examination Jackson testified that he could notremember McDaniel saying anything about going out ofbusiness and could only recall his saying that Respondent"would have to close down." Jackson further acknowl-edged on cross-examination that, the night beforeMcDaniel's comment was made to Nixon, the Union haddistributed handbills which were about "Firestone andthe Steelworkers," but he could not remember what wason the handbill other than to say that it was "somethinglike" a comparison of wage rates at Firestone, and thewage rates of employees who work for J. P. Stevens inTifton.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDaniel testified that he did have a conversationwith Nixon on the topic of comparative wages, butcould not recall that Jackson was present. According toMcDaniel:We were talking about the handout that the Unionhad given on wages, comparing our wages withother industries, like steel, auto and rubber. And Iwas saying that I thought it was a little misleading;that if he had to pay that kind of wage that peoplecouldn't buy our clothes. And Frank says, yeah,you're right. And that was the extent of it.Nixon was called by Respondent but testified that hecould not remember any conversation touching on wagerates or wage comparisons. He testified that he was surethat McDaniel never threatened that Respondent wouldgo out of business.Nixon was too eager to testify that McDaniel hadnever stated to him that Respondent might go out ofbusiness and I find him totally incredible in his statementthat he could remember no conversation at all aboutwage rates. However, this does not help resolve theissue. I found Jackson the more credible witness thanMcDaniel. The fact that he could recall on cross-exami-nation the "going out of business" statement that he hadmade on direct examination does not vitiate his credibil-ity. I find, as Jackson testified on cross-examination, thatMcDaniel stated that if Respondent had to pay wagesequivalent to steelworkers or rubber workers in the areaRespondent "have to close down."It is undisputed that McDaniel's remark was made inresponse to a leaflet produced by the Union. Althoughthe leaflet was not placed in evidence, it is quite apparentthat McDaniel and Jackson were under the impressionthat the Union was touting wages equivalent to thosepaid by other employers in the area and those wageswere substantially higher than those paid by Respondent.This was not an unqualified threat of plant closure uponunionization;22rather, it was a response tailored specifi-cally to an apparent boast or claim by the Union de-signed to ehcit the employees' votes. This type of state-ment has been permitted by the Board as legitimate cam-paign dialogue, and I find that by the statement McDan-iel did not violate Section 8(a)(1) of the Act, and shallaccordingly recommend that this allegation of the com-plaint be dismissed.23L. Coercion of and Discrimination Against Lewis HallThe complaint paragraph 21 alleges that on or aboutDecember 20 Respondent "prohibited its employees fromdistributing Union leaflets to their fellow employeesduring non-working time in non-working areas." Thecomplaint paragraph 22 further alleges that on the sameday Respondent issued an oral warning to employeeLewis Hall because of his union activities. These allega-tions are based on the same incident; the prohibition ofdistribution is alleged to be a violation of Section 8(a)(1)22 Cf Patsy Bee. Inc., 249 NLRB 976 (1980).23 Federal Paper Board Co.. 206 NLRB 681 (1973), and cases citedtherein.and the discipline of Hall is alleged to be a violation ofSection 8(a)(3) and (1).At all times material herein, Respondent has main-tained the following valid no-solicitation and no-distribu-tion rules:NOTICE TO ALL EMPLOYEESThe following rules govern all solicitations and dis-tributions on Company property. These rules super-sede, revoke and cancel any and all previous rulesand/or understandings on these subjects.As used in these rules the term "working time"refers to the time that an employee is working or isexpected to be working. The term includes both the"working time" of the soliciting/distributing em-ployee to whom the solititation/distribution is di-rected. The term "non-working time" refers tobreaktime, lunchtime and other times that an em-ployee is not expected to be working.1. EMPLOYEE SOLICITATION(a) Solicitation is permitted during employeesnon-working time. (For example, employees cansolicit for outside activities, can solicit for oragainst a union, and can obtain signatures onunion cards during non-working time.)(b) Solicitation is prohibited during employees'working time. (For example, employees cannotsolicit for outside activities, cannot solicit for oragainst a union and cannot obtain signatures onunion cards during working time.)2. EMPLOYEE DISTRIBUTION(a) Distribution is permitted during employees'non-working time but only in non-working areas.(For example, employees can distribute literatureof outside activities and organizations and candistribute pro-union and anti-union literature inthis situation.)(b) Distribution is prohibited during employ-ees' working time in all areas. (For example, em-ployees cannot distribute literature of outside ac-tivities and organizations, and cannot distributepro-union and anti-union literature in this situa-tion.)(c) Distribution is prohibited during bothworking time and non-working time in workingareas.3. NON-EMPLOYEE SOLICITATION ANDDISTRIBUTIONSolicitation and distribution by non-employees onCompany property is prohibited.On December 19 employee Floyd Rockmore was em-ployed on the "C" (4 p.m. to midnight) shift and LewisHall was employed by Respondent on the "A" (midnightto 8 a.m.) shift. Hall was under the immediate supervi-sion of Shift Supervisor Charlie Cook and Rockmorewas under the immediate supervision of Shift SupervisorRobert Tucker. Both Hall and Rockmore were, at the26 J. P. STEVENS & CO.time, members of the Union's organizational committeeand had been active on behalf of the Union.A third employee involved in this incident was Henry(Junior) Braggs. Braggs regularly worked the A shiftwith Hall, but on this particular night he had been calledin early to work part of the C shift. Employees whoworked more than one shift were entitled to a break nearthe end of the first shift upon which they worked beforebeginning an immediately succeeding shift.On December 19, Hall arrived at work about 15 min-utes early. As he approached the plant, he was handedabout four union handbills by someone who was leaflet-ing the gate. Hall walked onto Respondent's propertyand to a dock, or loading area, which has an entrance tothe building. On this dock were parked several forklifts.On one of the forklifts was Braggs who was sittingaround doing nothing except, possibly, watching otheremployees like Hall to come to work. Braggs was takinghis break before beginning the A shift.24The forklift area had never been designated by Re-spondent as a break area; but that is the way it some-times worked out. To what extent A and C shift employ-ees had used the forklift area to take breaks was in dis-pute. (The forklift area was very busy during the B shiftand, apparently, no one has tried to use that area to takea break in during that shift.) The most that can be said isthat until December 19 the utilization of the forkliftparking area as a break area had been sporadic.As Hall passed by Braggs he handed Braggs a unionhandbill. Braggs took it without anything being said. Ob-serving this act of distribution was Supervisor Cook.Hall proceeded into the plant building with handbillsstill in hand. Hall testified that when it was still a fewminutes before the A shift was to begin, he proceeded toa smoking bench where he handed his last handbill toemployee Floyd Rockmore who came over to the benchto get it.Rockmore was originally called by the General Coun-sel to identify some union authorization cards he had so-licited; the General Counsel did not ask him about thereceipt of the handbill from Hall. Respondent tookRockmore on direct examination and asked about the in-cident. Rockmore, directly contrary to Hall, testified thathe was about 8 feet away from the smoking bench, talk-ing to Supervisor Tucker about a work-related problem,when Hall walked up and handed him a handbill. Super-visor Tucker testified for Respondent in essentiallyaccord with Rockmore.25The following day Hall was given a verbal counselingfor both acts of distribution which the General Counselalleges to be a verbal warning issued in violation of Sec-tion 8(a)(3) as well as an unlawful prohibition of the pro-" I disagree with the statement in Respondent's brief that the recordshows that Braggs was "on duty" or "on work time." Braggs was a die-house operator; he did not use a forklift in his work; and he was not rep-rimanded for having been away from his assigned area, although Supervi-sor Cook saw the Hall-Braggs exchange described herein.ma In its brief, the Charging Party argues that Rockmore and Tuckershould be discredited because of differences in the recitation of a profaneutterance made by Rockmore when he received the handbill and theslight difference in their testimony as to the precise position of the meninvolved. I find these discrepancies are too minimal to be significant.tected activity of distributing literature in nonworkingareas on nonworking time.In its brief the Charging Party cites Rockingham Sleep-wear, 188 NLRB 698 (1971), and Oak Apparel, 218NLRB 701 (1975), in support of this allegation. In thesecases, under the rationale of Stoddard-Quirk Mfg. Co.,138 NLRB 615 (1962), the Board found unlawful a pro-hibition of the circulation of literature in work areas. Inboth cases the violation was premised upon the fact thatthe circulations took place only at employee lunchtime;and although the area was ordinarily a work area, duringlunchbreaks employees used the work areas involved toeat their lunch because there was no other place avail-able for that purpose.The use of the forklift parking section of the dock as abreak area is not comparable to the use of work areas in-volved in Rockingham Sleepwear and Oak Apparel. In thefirst place, the employees in those cases had no place totake their breaks or eat their lunches other than in theareas which were also regularly used as work areas. Inthe second place, specific times for lunch and break ac-tivity were set aside each day by the employers so thatthe areas involved could be used for breaks and lunchduring those periods. Here, the forklift parking area wasused as a break area only at sporadic intervals and at in-determinate times of the day. Since the distribution ofthe handbill from Hall to Braggs occurred in a workingarea, the activity was not protected, and the verbalwarning issued to Hall because of activity is not a viola-tion of the Act. Accordingly, I shall recommend that theallegation in regard to the Hall-Braggs distribution bedismissed.I found Rockmore and Tucker credible in their testi-mony that they were approached by Hall in a work area,and at a time when Rockmore was still working, whenthe handbill was distributed by Hall to Rockmore. Sincethis distribution also fell within the ambit of Respond-ent's valid no-distribution rule, I shall further recommendthat the allegation of the complaint based on this distri-bution also be dismissed.26M. Harassment of Joe Lewis RobinsonAt Respondent's Tifton plant 1 there are 168 looms inthe weaving department. On each shift there are four"fixers" who make repairs to the looms as needed. Whensuch repairs are needed, a red mechanical flag can beraised by the weaver, the shift supervisor, the depart-ment head (if he is working on a shift in which the needarises and he notices it), or an inspector. Each of thefixers is assigned an area of the weaving department andif a flag is raised on one of "his" machines, he is sup-posed to go and fix it.Weavers, who tend several looms on a shift, are paidon incentive basis. Therefore, when a loom stops they26 The complaint paragraph 20 also alleges that the incidents of De-cember 20 show that Respondent: "Disparately enforced its no-distribu-tion rule by permitting non-union employees to violate said rule, whileprohibiting similar distribution by pro-union employees." There is no evi-dence that Respondent knowingly permitted nonunion employees to vio-late its no-distribution rule, and I accordingly shall recommend that thisallegation of the complaint also be dismissed27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDare losing money. If a machine is stopped, they can writeout "down time" tickets. If the machine is stopped forrepairs for more than 15 minutes, this ticket is initialedby the fixer, it is turned in to management, and it is usedto figure compensation for the weavers who would oth-erwise lose all earnings on that machine while it isstopped. (Supervisor Griffith and employee Goodmanboth testified that the weavers are supposed to writedowntime tickets when a machine is stopped, whether ornot it is apparent that the repairs will take more than 15minutes.)One problem when weaving cloth is that the machinessometimes leave dangling threads at the edges. Thesethreads, usually less than an inch long, are referred to inthe plant as "tails." When the machine is making tails, itis, strictly speaking, malfunctioning. But not every time amachine makes tails is the fixer summoned by the"throwing" of a red flag. If the tails are not too numer-ous, the production is continued and the tails are elimi-nated in a repair process in the mending department.Therefore, when a machine is making tails it is a matterof discretion if the production is to be stopped for ma-chine repair.On December 5, employee Joe Lewis Robinson wasemployed as a fixer on the A (midnight) shift. The otherfixers on the shift were employees Randall Simpson,Donny Culpepper, and Willie Halloway. The shift super-visor was Edward Griffith and the department manager(overseer) was Cliff Holbrook. There were two cloth in-spectors on that shift, one of whom was Melinda Heart-ly.Robinson regularly wore a union T-shirt and a unionorganizational committee button. Griffith was asked oncross-examination if he knew Robinson and weaver BenFowler were union supporters and he replied, "Yes, sir.They wore buttons." Therefore Respondent had knowl-edge of Robinson's union membership.27Robinson testified that on the night of December 5 hesaw employees Mobley and Sirmans talking to Giffith di-rectly outside Griffith's office and Griffith was showingthem "some kind of paper." According to Robinson, Sir-mans and Mobley were "openly against" the Union. Ac-cording to Robinson:And they was all up there and so I went to seewhat they was talking about, and I walked up thereand Ed [Griffith] had a paper so he put it in hispocket .... And walked off, so I sort of turned,you know, and went to writing down on a little padI had in my pocket. I kept a little notebook in mypocket. I kept a little notebook in my pocket whereI kept my notes at, and I turned and made like Iwas writing something ....The notebook, which was not offered into evidence, was,according to Robinson, notes of things related to workand relating to the Union that he observed, and he keptit on his person at all times when working. It is the con-"7 Robinson also solicited seven authorization cards for the Union, butthere is no evidence of any employer knowlege of that activity. AlsoRobinson testified under the Act in J. P. Sevens & Co., 240 NLRB 33(1979), but there is no 8(a)(4) allegation in the complaint and no evidencethat the events herein are related to that testimony.tention of the Charging Party (and apparently the Gen-eral Counsel) that it was Griffith's observation of Robin-son writing, or pretending to write, in his notebook thatprecipitated what happened next. Just what did happennext is in sharp dispute.Robinson testified that "it wasn't too much longer"after he pretended to be writing something in his note-book that Griffith went to Robinson's looms and threw"three or four flags." Robinson then went to the looms.As he testified:Q. What did you do after the supervisor Grif-fin-Griffith-threw the flags on your looms?A. Well, I went up, checked, and I couldn'treally see nothing wrong with them, so I lifted theflags and let them back down and walked off. If Iseed something wrong, I would fix it.Q. Were the machines functioning properly?A. To my knowledge they were.Robinson did testify that he watched the machines forabout 10 minutes to make sure they were functioningcorrectly.Robinson testified that on the night (actually earlymorning) of December 6 Griffith threw "twelve or fif-teen" flags in his section. He was asked on direct:Q. Did you repair the machines?A. Yes, sir, if they needed it, but I didn't reallysee none that needed repair, no [more] normallythan they usually do.Robinson testified that of all the machines on which flagswere thrown, only one had a downtime ticket writtenup, and that one had two. He noted that a machineacross the aisle, which was assigned to another fixer, wassimilarly malfunctioning and it was not flagged. On thefollowing morning when Department Manager Holbrookarrived, Robinson approached him in the supervisor'soffice. According to Robinson:I asked him if I was doing my job to suit him anddid he have any objection to the way I was doingmy job or whatever, and he told me no, not that heknowed of, but I had one or two machines to runout of order, and we thought we had cleared thatup .... I asked him, "Do you know why the su-pervisor's raising all these flags on me?" and hewent to explain to me how he instructed all the su-pervisors if they see something wrong to see to it toget it fixed, and so I said, "Well," I said, "Youthrow them all on just one fixer?" I said, "Why notall of them?" He said well, he instructed the super-visors daily to do that, said he himself had raised afew flags ....Robinson asked Holbrook to step out to the weavingroom floor. There the men inspected two machines, onein Robinson's section and another in the section of fixerSimpson. According to Robinson, both machines weremalfunctioning. According to Robinson:I said, "Now do you think this one needs flagging?"He said, "Yeah, it wouldn't hurt," and I said, "Well,28 J. P. STEVENS & CO.I got a down-time on this machine, and that onedown there, the flag's never been raised on it," andI said, "That's what I'm trying to get over [to]you," and he told me that he would talk to Mr.Griffin [sic] and see.Holbrook testified for Respondent, and there is no essen-tial disagreement with the testimony by Robinson aboutwhat was said between those two men. There is no evi-dence that Holbrook ever said anything to Griffith aboutthe incident.Robinson testified that on the morning of December 7Griffith threw somewhere between two and five flags,"then things kind of smoothed off."28On cross-examination Robinson was asked which, ifany, of the machines flagged on December 6 by Griffithwere making tails. He replied "probably all of them." Hedenied ever putting a flag back down without fixing themachine, but also testified that on December 6 he fixedonly "about maybe two or three" of the 12 to 15 ma-chines flagged by Griffith. He explained that those werethe ones "that had been doing the same thing for thelongest [time]."Former employee Craig Goodman testified that onenight, apparently the night Robinson placed as Decem-ber 6, he saw Griffith throw between seven and nineflags on the looms manned by himself and employeesBen Fowler and Phillip Tillery. Goodman testified thatthe fixer for both Tillery and Fowler was Robinson.Robinson came to fix their looms but 30 minutes laterone of the machines was making tails again. Griffith ap-peared and, according to Goodman on direct examina-tion:Q. Did he say-Did he mention Joe's name?A. When he first come up, he asked me, he said,"Did Joe fix these looms?" and I told him, "Yeah,"and then he asked me did I make any down-timetickets, and I told him no, because it only took aminute or two to fix them, and he said, "If that son-of-a-bitch could fix a loom, he'd be dangerous."Q. What did he do then Mr. Griffin [sic]?A. And then he told me, he said, then he says,"From now on, you start making down-time ticketsbecause I'm fixing to show you how to straightenJoe Louis' [sic] ass out."On cross-examination Goodman admitted that a weav-ing machine that is making tails is malfunctioning andflags should be thrown when a machine is malfunction-ing. He further admitted that he never saw Griffiththrow a flag on a machine that did not need fixing.Employee Ben Fowler was called to testify by theGeneral Counsel. According to Fowler, during the nightin question, his looms were in the section of fixer Ran-dall Simpson. When asked to describe the events in ques-tion, Fowler testified:Joe Lewis and I were standing there talking and Isaw Ed Griffith come down this aisle and start flag-28 Neither the General Counsel nor the Charging Party contended thatthe flagging of machines on December 7 was discriminatory.ging looms. And he flagged about four or fivelooms on this aisle. And when he got to my twolooms where Joe Lewis and I were standing, hewalked past us and kept going, and walked into an-other fixer's section.According to Fowler none of his machines were in-volved in this flagging and, in fact, one of his machineswas making tails and not flagged.Griffith denied ever flagging 12 to 15 machines ofRobinson's during any one shift. He testified that mosthe ever threw on one fixer on a shift was three. Griffithdenied ever saying to anyone that Robinson would be"dangerous" if he could fix a loom or that he instructedan employee to fill out downtime tickets so that he could"straighten Joe Louis' [sic] ass out." Griffith testifiedabout one particular shift, apparently December 6, inwhich he had to call Robinson repeatedly to fix a ma-chine and he was corroborated in this testimony by in-spector Heartly.Respondent argues that Goodman should be discredit-ed because of obvious bias against Respondent. Respond-ent alludes to the fact that Goodman testified that someof the flags thrown were on Fowler's machines whileFowler testified that his machines were not involved.Respondent also points to the fact that Goodman testi-fied that supervisors did not throw flags at all, whereas itis clear from the testimony of all other witnesses that su-pervisors regularly throw the flags when the machinesare malfunctioning.Conclusions on Robinson's TreatmentThe complaint paragraphs 23 and 24 allege that onDecember 6 Respondent: "Harassed its employee, JoeLewis Robinson, disparately, and contrary to past prac-tice, by flagging and preparing down time cards onlooms repaired by said employee." The General Counselcontended at the hearing that the alleged harassment wasinflicted because Respondent was hostile in generaltoward the Union which was embodied in its committee-men such as Robinson, and further hostile toward Robin-son in particular because he wrote, or pretended towrite, something in his personal notebook on the morn-ing of December 5. Because of this animus, the GeneralCounsel contended at the hearing, and the ChargingParty contends in its brief, that Supervisor Griffith threwmore flags than he otherwise would have thrown onRobinson's machines and overlooked malfunctions onother machines serviced by other fixers.In appraising this contention that Robinson was dis-criminated against two initial observations must be made.In the first place, there is no evidence that the comple-tion of downtime tickets in any way changes the termsand conditions of employment of the fixers; Robinsonhimself testified that whether downtime tickets are com-pleted has no effect on the fixer. Second, there is no evi-dence on this record of hostility toward union commit-teemen in general and no contention that Respondenthad ever before expressed animus toward Robinson'sbeing a committeeman. In fact, except for two isolatedinterrogations and the one misrepresentation of the rights29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof economic strikers, there is no evidence of other unfairlabor practices at the Tifton plant in this record.Although it was not introduced into evidence, there isno dispute that Robinson kept a personal notebook on hisperson as he worked. Griffith denied ever seeing thenotebook, but acknowledged if he had ever heard of it:I've just heard employees. You know, I'll be casual-ly doing something and somebody will come by andsay, Joe Lewis is writing you up, or something likethat. That's the only thing I've ever heard.When I asked what sort of things he would be doingwhen he heard Robinson was writing in his notebook,Griffith mentioned only work-related activities of his.Robinson, on the other hand, testified that he wrote inhis notebook work-related notes and notes relating to theorganizational campaign. Since, according to this record,Robinson was not required to keep any sort of notebookin the performance of his duties as a fixer, it is safe toassume that Griffith knew full well that Robinson wastaking notes of things other than those directly relatingto work activities.I credit Robinson's testimony that on December 5 heapproached Griffith as he was talking to employeesMobley and Sirmans (both of whom had the reputationof being against the Union) as they were talking in frontof the supervisor's office, and that he made a pretense ofwriting something in his notebook. I further believe, andfind, that almost immediately thereafter, Griffith raisedthree or four flags on Robinson's machines. I further findthat Griffith raised several more flags on Robinson's ma-chines on the morning of December 6. Just how manywere raised on December 6 is conjectural, it was certain-ly more than on the one machine admitted by Griffith,but probably less than the "twelve to fifteen" claim byRobinson. But whatever the number, the flurry of flag-raisings by Griffith does not make out a violation byitself.The raising of three or four flags on Robinson's ma-chines on December 5 came immediately after the pre-tense of notebook-writing. It is safe to infer, as I do, thatthe pretense caused Griffith to raise the flags at thattime. But that hardly ends the inquiry either.Was the notebook-writing pretense protected activity?I believe not. Assuming that Respondent had knowledgeof previous notebook-writing by Robinson but condonedit, here Robinson was making a pretense of writing. Itwas apparently an elaborate one, for it is clear that hewanted Griffith, Mobley, and Sirmans to note that hewas memoralizing their conference (in a sort of role-re-versed impression of surveillance activity). Thus, Robin-son was not engaging in protected concerted activity; hewas game-playing. He was baiting Griffith, and Griffithresponded in kind. Griffith raised three or four flags onmachines which, while making tails and technically mal-functioning, would have otherwise gone unnoticed.However, this required Robinson to do nothing morethan watch the machines for about 10 minutes and putthe flags back down. This was not a change in Robin-son's terms and conditions of employment, was not oner-ous, and did not constitute discrimination under the Act,even assuming that the notebook-writing pretense wasprotected.I credit Goodman's testimony that at one point, appar-ently during the morning of December 6, he was ap-proached by Griffith and told to make out downtimetickets every time a machine stops and that Griffith saidhe intended to straighten out Robinson. I realize thatGoodman testified that two flags were thrown on Fowl-er's loom and Fowler testified that his looms, whichwere not even in Robinson's section, were not involvedat all. I further realize that Goodman was wrong inother testimony in which he stated that shift supervisorsrarely, if ever, raise flags on machines. However, Good-man was a former employee who apparently had nothingto gain by his testimony, and he otherwise impressed mefavorably.As I have noted, downtime tickets had no impact onthe terms and conditions of employment of the fixerssuch as Robinson. However, the reference to downtimetickets by Griffith to Goodman was not entirely mean-ingless. A collection of such tickets could constitute sup-portive documentation if Respondent did intend to disci-pline a fixer such as Robinson. Since failure of the incen-tive-paid weavers to execute the tickets saved Respond-ent money, and since Griffith immediately connected thedowntime tickets to straightening out Robinson, the in-ference that future discipline of Robinson is what Grif-fith had in mind at the time is compelled.But the discipline or discrimination never came. Rob-inson was never asked to do anything other than that forwhich he was paid.29All of the machines which wereflagged on December 6, as well as December 5, weremalfunctioning and one was especially bad. Therefore,even though Griffith passed up at least one machine(Fowler's and possibly others) which was malfunctioningon December 6, making sure that Robinson was workingthat particular shift does not constitute discriminationagainst Robinson as envisioned by the Act (assuming theactivity of feigned note-taking was protected in the firstplace).Accordingly, I shall recommend that the allegation ofthe complaint of alleged discrimination by harassment ofJoe Lewis Robinson be dismissed.Refusal to BargainThe complaint alleges that since October 21 the Unionhas been the representative of the majority of the em-ployees in an appropriate unit of the 715 production andmaintenance employees of both Tifton plants. While theGeneral Counsel did not submit a brief, the ChargingParty's brief contends that 366 employees designated theUnion as their collective-bargaining representative by theexecution of valid authorization cards. The Union andthe General Counsel contend that because of the unfairlabor practices committed by Respondent it should beordered to bargain with the Union as majority represent-ative under the authority of the Supreme Court decisionin NLRB v. Gissel Packing Co., 395 U.S. 575 (1969), andthat its failure to have done so after a request to bargain29 He was even sent to a training school to learn how to fix the looms.30 J. P. STEVENS & CO.was made on October 21 is a violation of Section 8(a)(5)of the Act. The complaint also alleges as an independentviolation of Section 8(a)(5) Respondent's admitted actionon January 9 in unilaterally implementing changes in theunit employees' pension plan.In Gissel, the Court upheld the Board's power to issuebargaining orders even if the union has not been estab-lished as the majority representative through the electionprocesses where the Board finds that the employer in-volved has engaged in either "outrageous" or "perva-sive" unfair labor practices that could not be remediedor "less pervasive practices which nonetheless still havethe tendency to undermine strength and impede the col-lective bargaining processes." In the latter situation theBoard has the authority to issue a bargaining order, butonly where it finds that "the possibility of erasing the ef-fects of past practices and of insuring a fair election bythe use of traditional remedies, though present, is slightand that employee sentiments once expressed throughcards would, on the balance, be better protected by abargaining order," 395 U.S. at 613-615.Assuming that the Union established a majority at anymaterial time herein,30in this case the three violations ofSection 8(a)(1) of the Act were not so egregious as topreclude the holding of a fair election. The two interro-gations found herein were not part of a systematic pro-gram of interrogating employees, nor were they accom-panied by threats or other statements or conduct in vio-lation of the employees' rights, nor were they perpetrat-ed in circumstances which would cause the acts tobecome known to employees other than the two whowere interrogated. The threat to deny employees therights of economic strikers to reinstatement upon depar-ture of permanent replacements is most unlikely to haveany effect upon future elections. While the action consti-tutes an unfair labor practice, it was premised on a triplehypothetical: a breakdown in negotiations, the calling ofan economic strike by the Union, and success at securingpermanent replacements. In this posture, the threat todeny employees reinstatement rights if they engaged inan economic strike at some uncertain future date is un-likely to have had a lingering effect upon the employeeswho read the notice in which it was contained.Therefore, the unfair labor practices found herein fallin the third category of cases recognized by Gissel inwhich "minor or less extensive unfair labor practices,which, because of the minimal impact on the electionmachinery, will not sustain a bargaining order." 395 U.S.at 615.Accordingly, I shall recommend that the Board dis-miss the 8(a)(5) allegations of the complaint.Upon the basis of the foregoing findings of fact andthe entire record, I make the following30 Were the issue not mooted, I would find that the Union did not es-tablish a majority in the two plants at any relevant point of time herein.Assuming the existence of the 8-card majority claimed by the Union tohave existed on October 21, it was effectively dissipated by any 8 of theapproximately 48 valid revocations of those cards executed and deliveredto agents of the Union before the commission of any of the three unfairlabor practices found herein. See J P. Stevens & Co., 244 NLRB 407, 452(1979).CONCLUSIONS OF LAWI. J. P. Stevens & Co., Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating employees about their union mem-bership, activities, or desires, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4. By threatening to deny employees their statutoryrights to reinstatement should they engage in an econom-ic strike even if permanent replacements are later termi-nated, Respondent has engaged in an unfair labor prac-tice within the meaning of Section 8(a)(l) of the Act.5. Respondent has not otherwise violated the Act asalleged herein.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate thepolicies of the Act.Upon the basis of the unfair labor practice allegationsherein and the long, outrageous history of Respondent'scontinuous refusal to obey the unfair labor practice pro-visions of the National Labor Relations Act, the Charg-ing Party requests certain extraordinary remedies includ-ing: mailing and reading of notices to employees, thegranting of access for organizational purposes, the estab-lishment of an interim grievance procedure, an order thatRespondent furnish the Union all statements of employ-ment policy including "all guidelines used to establishemployee conduct, disciplinary measures, criteria utilizedin establishing wage rates and fringe benefits, as well aspolicy outlines in the EEOC and OSHA areas," and anorder to reimburse the Union for organizational and liti-gation expenses. Since I have found that the unfair laborpractices established herein are minimal in nature, the im-position of the order requested by the Union would beinappropriate.Nor shall I recommend that the notice prescribedherein be signed by Respondent's president and chairmanof the board of directors and posted at all of Respond-ent's corporate facilities as the Charging Party further re-quests. As stated by the Board in J. P. Stevens & Co., 247NLRB 420 fn. 3 (1980): "The Board reviews all cases ontheir merits and grants or denies remedies based on therecord as a whole." That is, there is no "traditional"remedy in Stevens cases, as the Union appears to argue.The record in this case reveals the commission of onlythree unfair labor practices which were separate andminimal in an impact. To treat this case as if it were oneof the many previously appearing before the Board andthe courts would dilute the effectiveness of any remedyin cases where outrageous or pervasive unfair labor prac-31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices had been found and extraordinary remedies re-quired to erase the effects thereof.Accordingly, I shall recommend that the Board issuethe following recommended order which shall be limitedto the Tifton, Georgia plants.ORDER 3 1The Respondent, J. P. Stevens & Co., Inc., Tifton,Georgia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Interrogating employees regarding their member-ship in, or activities on behalf of, or desires for represen-tation by, Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC.(b) Threatening employees that Respondent woulddeny them their statutory reinstatement rights shouldthey engage in an economic strike and thereafter be per-manently replaced even if the permanent replacementslater terminate their employment.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a) Post at its Tifton, Georgia facilities copies of theattached notice marked "Appendix."32Copies of saidnotice on forms provided by the Regional Director forRegion 10, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysthereafter in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply.IT IS FURTHER RECOMMENDED that the allegations inthe complaint of violations of Section 8(a)(1), (3), and (5)of the Act be dismissed except insofar as specific viola-tions of Section 8(a)(1) are herein above found.an If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.32 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees regardingtheir membership in, activities on behalf of, or desires forrepresentation by Amalgamated Clothing & TextileWorkers Union, AFL-CIO, CLC.WE WILL NOT threaten to deny employees their statu-tory rights to reinstatement should they engage in aneconomic strike and thereafter be permanently replacedeven if the permanent replacements later terminate theiremployment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.J. P. STEVENS & Co., INC.SUPPLEMENTAL DECISIONDAVID L. EVANS, Administrative Law Judge: On Oc-tober 16, 1981, the Board remanded this proceeding forreconsideration in light of a brief which had been previ-ously filed by the General Counsel but not received byme. I have reviewed the record and argument and au-thorities relied upon by the General Counsel for his con-tentions that Respondent has violated Section 8(a)(1) and(3) of the Act as alleged in the complaint but not sus-tained in my original Decision. The General Counsel'sarguments are essentially duplicative of those made bythe Charging Party in its brief which, as I noted in myoriginal decision, is excellent. For this reason a discus-sion here of all the issues considered on remand wouldbe nothing but a needless exercise in repetition. It suf-fices to say that I find no reason to change any of thefindings of fact or recommended conclusions of law'which I previously reached.2Accordingly, I adhere to my original Decision.G.C. Br. 13 urges that the December 18, 1979 speech by DonaldJohnson contains an unlawful threat of futility. I did not pass on this alle-gation because it is not contained in the complaint. Assuming arguendo,the allegation is properly before me, I recommend its dismissal as notsupported by the evidence.2 For this reason I have not reviewed the General Counsel's brief orthe record on the issues of appropriate unit, majority status, or otherissues which would be necessary to consider had the General Counselproved the predicate for the order he seeks pursuant to NLRB v. GisselPacking Co., 395 U.S. 575 (1969).32